Form of Performance Share Award Granted to the
Company’s Chairman of the Board and Executive Officers
AMENDED AND RESTATED PERFORMANCE SHARE AWARD AGREEMENT
UNDER THE CARE INVESTMENT TRUST INC. EQUITY PLAN

     
Name of Grantee:
  [•]
 
   
Target Award:
  [•] Performance Shares (the “Target Award”)
 
   
Performance Award Period:
  From the Grant Date to and including December 31, 2010, subject to earlier
completion in the event of a Liquidity Event (as defined herein) prior to
December 31, 2010 (the “Award Period”)
 
   
Grant Date:
  December 10, 2009 (the “Grant Date”)

     This Amended and Restated Performance Share Award Agreement (the
“Agreement”), dated as of February 23, 2010, is between Care Investment Trust
Inc., a Maryland corporation (the “Company”), and you, the Grantee named above,
as an employee of CIT Healthcare LLC, the manager of the Company pursuant to a
management agreement (the “Manager”), and amends and restates the original terms
of the Agreement dated as of December 10, 2009.
     The Company wishes to award to you performance shares (“Performance
Shares”) on the terms and conditions set forth in this Agreement and in the Care
Investment Trust Inc. Equity Plan (the “Plan”). Capitalized terms that are used
in this Agreement and that are not defined herein shall have the meanings set
forth in the Plan.
     Accordingly, for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the Company and you hereby agree as follows:
     1. Award of Performance Shares.
     The Company hereby awards to you, effective as of the Grant Date, the
Performance Shares, which represent the opportunity to receive shares of the
Company’s Common Stock, par value $0.001 per share (the “Common Stock”). The
purpose of this Agreement is to incentivize you to identify, negotiate and lead
to completion one or more transactions (each as approved by the Company’s Board
of Directors (the “Board”)) that results in a Liquidity Event (as defined in
Section 1(a) below) for the Company’s stockholders during the Award Period. The
number of shares of Common Stock issuable, if any, under Section 3 below as of
the end of the Award Period will be calculated under Section 2 below based upon
the aggregate Net Proceeds (as defined in Section 1(d) below) received by the
stockholders (or, as discussed below, to be received by the stockholders at the
closing of any applicable transaction) during the Award Period.
     (a) A “Liquidity Event” shall mean the first to occur of either: (i) the
consummation of a merger or other business combination transaction that results
in the disposition of all of the issued and outstanding equity securities of the
Company in exchange for cash, Freely-Tradable Public Securities or both,
(ii) the consummation of a tender offer made directly to the Company’s

 



--------------------------------------------------------------------------------



 



stockholders either by the Company or by a third party for at least a majority
of the Company’s issued and outstanding Common Stock, or (iii) the declaration
of aggregate Distributions (as defined in Section 1(b) below) by the Company’s
Board equal to or exceeding $8.00 per share. If the Company makes Distributions
during the Award Period that do not equal or exceed $8.00 per share in the
aggregate, the Performance Shares shall settle at the end of the Award Period
pursuant to Sections 2 and 3 below (absent the occurrence of a separate
Liquidity Event described in (i) or (ii) above). To the extent that multiple
events are jointly approved by the Board as a combination or series of related
events and/or transactions, such events and/or transactions shall collectively
be deemed to constitute a single “Liquidity Event.”
     (b) “Distributions” shall mean any cash distributions declared (including
those declared but not yet paid) in respect of the Company’s Common Stock for
any reason during the Award Period, including, but not limited to, regular or
quarterly distributions, special distributions and liquidating distributions.
     (c) “Freely-Tradable Public Securities” shall mean securities that are
(i) of a class that is registered under Section 12 of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and are either listed and
qualified for trading on the New York Stock Exchange or the NASDAQ National
Market, (ii) issued in a transaction that was registered under the Securities
Act of 1933, as amended (the “Securities Act”), and, in the case of “affiliates”
(as such term is defined in the Securities Act), are subject to a resale
registration statement under the Securities Act, (iii) not subject to any
restrictions on transfer (including, but not limited, to any holding
requirements) and (iv) issued by a company that is then current in its reporting
obligations under the Exchange Act.
     (d) “Net Proceeds” means the aggregate amount of Distributions and/or the
amount of cash consideration and the fair market value of any Freely-Tradable
Public Securities received by the Company’s stockholders in connection with a
Liquidity Event. The fair market value of any Freely-Tradable Public Securities
received as consideration in a Liquidity Event shall be determined by the Board
in good faith. “Net Proceeds” shall not include (i) any amounts of consideration
to be paid to the Company or its stockholders in connection with a Liquidity
Event that are contingent upon events or performance occurring after the closing
date of the transaction, including amounts of consideration subject to an escrow
agreement, a purchase price adjustment or to indemnity claims (each such
contingent amount is referred to herein as a “Contingent Consideration Amount”)
and (ii) any amounts of consideration to be paid to the Company or its
stockholders in connection with a Liquidity Event other than cash or
Freely-Tradable Public Securities (each such amount is referred to herein as an
“Illiquid Consideration Amount”). However, the Board, in its sole and absolute
discretion for any or no reason, may at any time prior to, or at the time of, a
Liquidity Event determine that Net Proceeds for all purposes of this Agreement
shall include all or any portion of each Contingent Consideration Amount,
Illiquid Consideration Amount or both, that is actually received by the
Company’s stockholders thereafter on such terms as it deems appropriate without
violating the payment requirements of Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”).
     2. Determination of Number of Shares of Common Stock Earned.
     If the Net Proceeds are less than $7.50 per share, then the Grantee shall
receive 50% of the Target Award, or [•] shares of Common Stock.

2



--------------------------------------------------------------------------------



 



     If the Net Proceeds are greater than or equal to $7.50 per share and less
than or equal to $7.99 per share, then the Grantee shall receive the Target
Award, or [•] shares of Common Stock.
     If the Net Proceeds are equal to or exceed $8.00 per share, then the
Grantee shall receive 200% of the Target Award, or [•] shares of Common Stock,
and the Award Period shall be deemed completed in full.
     3. Issuance of Shares.
     Subject to Section 4 of this Agreement, the Performance Shares earned under
Section 2 of this Agreement will be converted into the appropriate number of
shares of Common Stock and will be issued to you as soon as reasonably
practicable following the completion of the Award Period. Assuming the Grantee
is still [•] of the Company at such time, the Award Period shall be deemed
completed in full as of the date on which all conditions to the closing of a
Liquidity Event described in Sections 1(a)(i) or (ii) above have been satisfied
(other than conditions to closing which by their nature are to be satisfied on
the closing date of such Liquidity Event) and the number of Performance Shares
earned shall be calculated as of such time in accordance with Section 2 above
and shares of Company Common Stock shall be issued to the Grantee in accordance
with Section 2 above prior to the closing of such Liquidity Event and in
sufficient time for such shares to be included in such Liquidity Event.
     4. Termination of Employment.
     (a) If your position as [•] of the Company is terminated by the Board for
“cause” (as defined in subsection (c) below) or by you prior to the end of the
Award Period, all Performance Shares will be automatically forfeited upon such
termination without any consideration due to you.
     (b) If your position as [•] of the Company is terminated for any reason
other than as set forth in subsection (a) above prior to the end of the Award
Period, you shall be entitled to a pro-rata percentage of the Performance Shares
that would otherwise be payable if you had continued as [•] of the Company until
the end of the Award Period, rounded up to the nearest whole share. The
“pro-rata percentage” shall be equal to 100% multiplied by a fraction, the
numerator of which is the number of fully completed months of service with the
Company since the Grant Date (including December 2009 as a fully completed
month) through the date of your termination, and the denominator of which is the
number of months in the Award Period (including the month in which the Award
Period is deemed to have been completed).
     (c) For purposes of this Agreement, “cause” shall mean that the Board,
acting in good faith after consultation with the Manager, determines that you
have engaged in or committed: willful misconduct; gross negligence; theft, fraud
or other illegal conduct; refusal or unwillingness to perform your duties;
sexual harassment; any willful act that has the effect of injuring the business
of the Company; violation of any fiduciary duty; or breach of any term of this
agreement.
     5. Effect of a Change in Control.
     In the event of any “Change in Control” other than a Liquidity Event,
assuming the Grantee is still [•] of the Company, the Award Period shall be
deemed completed in full as of the effective time of such Change in Control, and
the Target Award shall be issued to the Grantee in accordance

3



--------------------------------------------------------------------------------



 



with Section 3 above. For purposes of this Agreement, notwithstanding the
definition of “Change in Control” in Section 2(E)(IV) of the Plan, stockholder
approval of a plan of liquidation shall not constitute a “Change in Control.”
     6. Effect of Termination of Management Agreement.
     If the management agreement between the Company and the Manager is
terminated or not renewed other than for Cause (as such term shall be defined in
the management agreement), provided that you are then employed by the Manager
and occupy the position of [•] of the Company, the Award Period shall be deemed
completed in full as of the effective time of such termination or non-renewal
and the Performance Shares shall be converted into shares of Common Stock in
accordance with Section 3 of this Agreement. If the management agreement is
terminated or not renewed for Cause (as such term shall be defined in the
management agreement) prior to the end of the Award Period, all Performance
Shares shall be automatically forfeited without any consideration due to you.
     7. Transfer Restrictions.
     Notwithstanding anything to the contrary in this Agreement, the Performance
Shares may not be sold, assigned, transferred, pledged, or otherwise encumbered
by you.
     No transfer by will or the applicable laws of descent and distribution of
any shares of Common Stock which are issuable to you upon settlement of the
Performance Shares by reason of your death shall be effective to bind the
Company unless the Committee administering the Plan shall have been furnished
with written notice of such transfer and a copy of the will or such other
evidence as the Committee may deem necessary to establish the validity of the
transfer.
     8. Distributions and Adjustments.
     (a) If there is any change in the number or character of the Common Stock
of the Company without additional consideration paid to the Company (through any
stock dividend or other distribution, recapitalization, stock split, reverse
stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase or exchange of shares or otherwise), the Committee
shall, in such manner and to such extent (if any) as it deems appropriate and
equitable, adjust the number of Performance Shares subject to this Agreement
accordingly, in its sole discretion. Any fractional Performance Shares resulting
from an adjustment under this Section 8(a) shall be rounded down to the nearest
whole unit.
     (b) Distributions payable on the Company’s Common Stock, if any, (other
than stock dividends or other distributions described in Section 8(a) above)
will accrue for your benefit (without interest) during the Award Period without
duplication. Accrued amounts under this Section 8(b) on a Performance Share
shall be paid to you upon settlement of your Performance Share award under
Section 3 above. Accrued Distributions on a Performance Share shall be forfeited
immediately upon the forfeiture of such Performance Share under Section 4 above.

4



--------------------------------------------------------------------------------



 



     9. Taxes.
     (a) You acknowledge that you will consult with your personal tax advisor
regarding the federal, state and local tax consequences of the grant of the
Performance Shares, payment of dividend equivalents on the Performance Shares
(if any) and the issuance of shares of Common Stock to you in settlement of the
Performance Shares and any other matters related to this Agreement. You are
relying solely on your advisors and not on any statements or representations of
the Company or any of its agents. You understand that you are responsible for
your own tax liability that may arise as a result of this grant or any other
matters related to this Agreement.
     (b) In order to comply with all applicable federal, state or local income
tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all income and payroll taxes, which are your sole and
absolute responsibility, are withheld or collected from you at the minimum
required withholding rate.
     (c) In accordance with the terms of the Plan, and such rules as may be
adopted by the Committee administering the Plan, you may elect to satisfy any
applicable tax withholding obligations arising from the settlement of the
Performance Shares (including property attributable to the Performance Shares
described in Section 8(b) above) by:
          (i) delivering cash (including check, draft, money order or wire
transfer made payable to the order of the Company),
          (ii) having the Company withhold a portion of the shares of Common
Stock to be issued to you in settlement of the Performance Shares having a Fair
Market Value equal to the minimum tax withholding amount for such taxes, or
          (iii) delivering to the Company shares of Common Stock having a Fair
Market Value equal to the minimum tax withholding amount for such taxes. The
Company will not deliver any fractional share of Common Stock but will pay, in
lieu thereof, the Fair Market Value of such fractional share of Common Stock.
Your election must be made on or before the date that the amount of tax to be
withheld is determined.
     10. Liquidating Trust. In the event that the Company elects to form a
liquidating trust, distribute any or all of its assets into such liquidating
trust and cancel all of its issued share capital, the Company agrees to cause
the liquidating trust to assume the obligations created by this Agreement and
provide you with a replacement award that provides equal rights and obligations
as those embodied in this Agreement.
     11. General Provisions.
     (a) Interpretations. Unless otherwise specified herein, this Agreement is
subject in all respects to the terms of the Plan. A copy of the Plan is
available upon your request. In the event that any provision of this Agreement
is inconsistent with the terms of the Plan, the terms of the Plan shall govern.
Any question of administration or interpretation arising under this Agreement
shall be determined by the Committee, and such determination shall be final,
conclusive and binding upon all parties in interest.

5



--------------------------------------------------------------------------------



 



     (b) Securities Matters. The Company shall not be required to issue or
deliver any shares of Common Stock until the requirements of any federal or
state securities or other laws, rules or regulations (including the rules of any
securities exchange) as may be determined by the Company to be applicable are
satisfied.
     (c) Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.
     (d) Saving Clause. If any provision(s) of this Agreement shall be
determined to be illegal or unenforceable, such determination shall in no manner
affect the legality or enforceability of any other provision hereof.
     (e) Section 409A. The Performance Shares granted hereunder are intended to
be exempt from Section 409A of the Code as a “short-term deferral” and this
Agreement shall be interpreted consistent with this intention. Notwithstanding
the foregoing or any provision of the Plan or this Agreement, if this Agreement
becomes subject to and violates Section 409A or could cause you to incur any
tax, interest or penalties under Section 409A, the Board or the Committee, as
applicable, may, in its sole discretion, and without your consent, modify such
provision to (i) comply with, or avoid being subject to, Section 409A, or to
avoid the incurrence of any taxes, interest and penalties under Section 409A,
and/or (ii) maintain to the maximum extent practicable, the original intent and
economic benefit to you of the applicable provision without materially
increasing the cost to the Company or contravening the provisions of
Section 409A. This Section 11(e) does not create an obligation on the part of
the Company to modify the Plan or this Agreement and does not guarantee that the
Performance Shares or shares of Common Stock distributed hereunder will not be
subject to taxes, interest and penalties under Section 409A.
     (f) Rights as a Stockholder. You shall have no rights as a stockholder of
the Company with respect to any Performance Shares covered by this Agreement
until the shares of Common Stock are issued to you in respect of the Performance
Shares.
     (g) Governing Law. The internal law, and not the law of conflicts, of the
State of Maryland will govern all questions concerning the validity,
construction and effect of this Agreement.
     (h) Notices. You should send all written notices regarding this Agreement
or the Plan to the Company at the following address:
Care Investment Trust Inc.
c/o CIT Healthcare LLC
505 Fifth Avenue, 6th Floor
New York, New York 10017
Attn: Chief Financial Officer
     (i) Benefit and Binding Effect. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto, their respective successors,
permitted assigns, and legal

6



--------------------------------------------------------------------------------



 



representatives. The Company has the right to assign this Agreement, and such
assignee shall become entitled to all the rights of the Company hereunder to the
extent of such assignment.
     (j) American Recovery and Reinvestment Act of 2009. This equity award shall
be deemed void ab initio to the extent it is determined to be in violation of
the American Recovery and Reinvestment Act of 2009 or any regulations adopted
thereunder.
(Remainder of page intentionally left blank)

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company by one of its duly authorized officers has
executed this Agreement as of the day and year first above written.

            CARE INVESTMENT TRUST INC.
      By:                        

8